Name: Commission Regulation (EEC) No 520/88 of 26 February 1988 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 53/22 Official Journal of the European Communities 27. 2. 88 COMMISSION REGULATION (EEC) No 520/88 of 26 February 1988 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef 2226/78 (*), as last amended by Regulation (EEC) No 3350/87 (6), the buying-in prices should be replaced, on the basis of the data and prices available to the Commis ­ sion, according to the Annex to this Regulation, HAS ADOPTED THIS REGULATION : - THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regiard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 467/88 (4), intro ­ duced the buying-in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No Article 1 Annex II to amended Regulation (EEC) No 1787/87 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 7 March 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 370, 30. 12. 1987, p. 7. (3) OJ No L 168, 27. 6. 1987, p. 22. (4) OJ No L 47, 20. 2. 1988, p. 9 . 0 OJ No L 261 , 26. 9 . 1978, p. 5 . O OJ No L 317, 7. 11 . 1987, p . 33. 27. 2. 88 Official Journal of the European Communities No L 53/23 ANNEX Buying-in price in ECU per 100 kilograms carcase weight Quality (category aftd class) Equivalent carcase price Forequarter price straight cut (') pistola cut (*) AU2 297307 237,846 222^80 AU3 293,223 234,578 219,917 AR2 302,430 241,944 226,823 AR3 298,097 238,478 223,573 A02 282,141 225,713 211,606 A03 277,854 222,283 208,391 CU2 312,827 250,262 234,620 CU3 308,530 246,824 231,398 CU4 299,936 239,949 224,952 CR3 293,975 235,180 220,481 CR4 285,430 228,344 214,073 C03 283,468 226,774 212,601 (]) Conversion coefficient 0,80. (*) Conversion coefficient 0,75.